Citation Nr: 0322786	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  99-06 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
scoliosis.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
degenerative joint disease.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served in the Merchant Marines and had recognized 
active duty on twelve different voyages between October 1942 
and August 1945 that were as follows: October 22, 1942, to 
November 10, 1942; November 24,1942 to January 6, 1943; 
January 18, 1943 to February 6, 1943; February 7, 1943 to 
March 8, 1943; April 2, 1943 to May 9, 1943; June 7,1943 to 
July 6, 1943; March 29, 1944 to September 11, 1944; October 
16, 1944 to December 24, 1944; January 23, 1945 to April 9, 
1945; May 26, 1945 to July 16, 1945; July 31, 1945 to August 
6, 1945; and August 7, 1945 to August 15, 1945.

Effective January 19, 1988, service as an American Merchant 
Marine in ocean going service from December 7, 1941, to 
August 15, 1945, was recognized by the VA as active military 
service certified as such under Section 401 of Public Law 95-
202.  38 C.F.R. § 3.7(x)(15) (2002).  The Board notes that on 
August 11, 1999, the Secretary of the Air Force, acting as 
Executive Agent of the Secretary of Defense, determined that 
the service of the group known as "American Merchant Marine 
Mariners Who Were in Active Ocean- Going Service" during the 
period of August 15, 1945 to December 31, 1946, shall not be 
considered "active duty" under the provisions of Public Law 
95-202 for the purposes of all laws administered by VA.  64 
Fed. Reg. 48,146 (1999).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office in 
Seattle, Washington, which denied reopening the veteran's 
claims seeking entitlement to service connection for 
scoliosis and degenerative joint disease.  In an August 2000 
decision, the Board determined that new and material evidence 
sufficient to reopen claims for entitlement to service 
connection for scoliosis and degenerative joint disease of 
the lumbar spine had not been received.  The appellant 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court).  An unopposed February 2001 
Appellee's Motion for Remand and to Stay Proceedings asked 
that the matter be remanded to the Board so that both claims 
could be readjudicated consistent with the notice and duty to 
assist provisions of the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  By Order issued June 2001, the Court 
granted this motion, vacated the August 2000 Board decision, 
and remanded the case to the Board for readjudication and 
disposition consistent with the motion.  

In a May 2002 decision, the Board, considering the notice and 
duty to assist provisions of the VCAA, determined that new 
and material evidence sufficient to reopen claims for 
entitlement to service connection for scoliosis and 
degenerative joint disease of the lumbar spine had not been 
received.  The appellant appealed this decision to the Court.  
In a January 2003 Joint Motion for Remand and to Stay 
Proceedings (Joint Motion), the parties asked that the matter 
be remanded to the Board so that it could provide adequate 
reasons or bases to support its conclusion that VA provided 
adequate notice of the information and evidence necessary to 
substantiate the appellant's claims in compliance with the 
notice provisions of the VCAA.  See Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  By Order issued in 
April 2003, the Court granted the Joint Motion, vacated the 
May 2002 BVA decision, and remanded the case to the Board for 
readjudication and disposition consistent with the Joint 
Motion.  


REMAND

As noted in the Joint Motion, which was granted by the 
Court's April 2003 Order, a remand in this case is required 
to comply with the notice and duty to assist provisions 
contained in the VCAA.  VA issued regulations to implement 
the VCAA in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The amendments became effective on 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a), which became effective August 29, 2001.  As the 
veteran's claims to reopen were received prior to August 29, 
2001, the Board finds the amendment to 38 C.F.R. § 3.156(a) 
is inapplicable in this case and the claims must be 
considered based upon the law effective prior to that 
revision.

Pursuant to the VCAA, VA first has a duty to notify the 
appellant of any information and evidence necessary to 
substantiate his claim for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(b)).  Further, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate his 
claim, although the ultimate responsibility for furnishing 
evidence rests with the claimant.  See 38 U.S.C.A. § 5103A 
(West 2002); 66 Fed. Reg. 46,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c)).  

In the present case, the Board finds that VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA, have not been fulfilled regarding the issues addressed 
in this remand.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The RO 
will need to provide the appellant with specific information 
concerning what additional information he needs to submit to 
reopen his claims and establish service connection and what 
information VA will attempt to obtain as required by the 
VCAA.  The RO must provide the appellant with this 
information, as required by law.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.102, 3.159 and 
3.326(a)).  

The Board further notes that the duty to assist includes 
obtaining pertinent non-VA and VA treatment records and 
providing a VA medical examination or a medical opinion when 
necessary for an adequate determination.  The most recent 
treatment records are dated in 1977.  Statements from Jeffrey 
Neumann, M.D. reflect that the veteran has received treatment 
from the Group Health Cooperative of Puget Sound.  The Board 
feels that another attempt should be made by the RO to obtain 
post-service treatment records.  The RO should ask the 
veteran to identity and sign releases for health care 
providers that have treated him for scoliosis and any lumbar 
spine disorder since 1977.

It would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time 
without compliance with the notice and duty to assist 
provisions of the VCAA.  Therefore, for these reasons, a 
remand is required.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should ask the veteran to 
identify all non-VA and VA health care 
providers that have treated him for 
scoliosis and any lumbar spine disorder 
since 1977.  The RO should attempt to 
obtain records from each health care 
provider he identifies that might still 
have available records, in particular 
treatment records from the Group Health 
Cooperative of Puget Sound.  If records 
are unavailable, please have the provider 
so indicate. 

2.  The RO must review the entire file 
and ensure for the service-connection 
issues remaining on appeal compliance 
with the duty to assist, documentation 
and notification requirements set forth 
in the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)), as well as the 
holdings in Quartuccio v. Principi, 16 
Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370 (2002).  The 
claims file must include documentation 
that the RO has complied with the VA's 
redefined duties to notify and assist a 
claimant as set forth in the VCAA and as 
specifically affecting the issues of 
whether new and material evidence has 
been received to reopen the veteran's 
claims seeking entitlement to service 
connection for scoliosis and degenerative 
joint disease.

3.  After completion of the above, the RO 
should readjudicate the appellant's 
claims, including any additional evidence 
obtained by the RO on remand.  If any 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purpose of this remand is to comply with due process of law.  
No action by the veteran is required until he receives 
further notice; however, the veteran is advised that failure 
to cooperate by reporting for examination may result in the 
denial of the claim.  38 C.F.R. § 3.655 (2002).  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




